Citation Nr: 1102609	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for a total rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973.  
Thereafter, it appears that he had service in the Naval Reserves 
from approximately 1975 to 1992.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from February 2005 and June 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.  

In December 2009, the Board remanded the matters on appeal for 
further development.  In January 2010, the Veteran underwent a VA 
examination for his skin disability which, as will be discussed 
more thoroughly below, is adequate upon which to base a 
determination.  The Board finds that VA has substantially 
complied with the Board's remand with regard to the issue of 
entitlement to service connection for a skin disability, to 
include as due to herbicide exposure.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 

The Board observes that additional evidence has been associated 
with the claims file after the most recent October 2010 
supplemental statement of the case (SSOC).  By way of a November 
2010 statement, the Veteran's representative related that he was 
waiving the right to have this additional evidence reviewed by 
the agency of original jurisdiction in accord with 38 C.F.R. § 
20.1304.

In a June 2010 facsimile, the Veteran indicated that he was 
submitting a physician's note about having diabetic neuropathy, 
which had been previously denied.  It appears that the Veteran is 
filing a claim to reopen the issue of entitlement to service 
connection for bilateral lower extremity peripheral neuropathy, 
which was denied in a June 2008 rating decision.  The issue of 
entitlement to service connection for bilateral lower 
extremity peripheral neuropathy as secondary to service-
connected diabetes mellitus has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A skin disability has not been shown to be causally or 
etiologically related to the Veteran's military service or to 
herbicide exposure.


CONCLUSION OF LAW

A skin disability was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in July 2004 with regard to the claim 
for a skin disability.  The letter addressed all of the notice 
elements and was sent prior to the initial unfavorable decision 
by the AOJ in February 2005.  In a March 2006 letter, the Veteran 
was provided with notice that addresses the relevant rating 
criteria and effective date provisions.  Any defect in the timing 
of the notice was harmless error as service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled its 
duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for a skin 
disability.  All available service treatment records as well as 
all identified VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's claim.  
Additionally, his Social Security Administration (SSA) disability 
records were obtained and were also reviewed.  

Pursuant to the Board's December 2009 remand, a VA examination 
with respect to the claim for a skin disability was obtained in 
January 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is 
adequate, as it is predicated on a reading of the service and 
post-service medical records in the Veteran's claims file.  It 
considered all of the pertinent evidence of record, to include 
the Veteran's service and post-service records and the statements 
of the Veteran.  There is adequate medical evidence of record to 
make a determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
(statement of the case) and SSOC (supplemental statements of the 
case (SSOCs), which informed them of the laws and regulations 
relevant to his claim for a skin disability.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(a)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

On August 31, 2010, VA published a final rule amending 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to certain herbicide 
agents.  75 Fed. Reg. 53202.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The Board observes that the Veteran's exposure to herbicides was 
conceded in an October 2006 RO decision wherein it was noted that 
his ship, the U.S.S. Ozbourn, DD 846, likely docked in DaNang 
harbor.  See 38 C.F.R. § 3.307(a)(6).  Accordingly, exposure to 
herbicides is conceded.  However, the Board observes that the 
Veteran has not been diagnosed with chloracne or other acneform 
diseases consistent with chloracne and is therefore not entitled 
to the presumption.  Nevertheless, the Board will consider 
whether service connection can be granted on a direct basis.  See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
38 C.F.R. § 3.159(c)(4)(i).  

The Veteran contends that he has a skin disability that is 
related to exposure to Agent Orange while serving in Vietnam.  
The Veteran states that he had tumors on both his arms after he 
got out of the Navy that went away.  He also asserts that he had 
pimples on the sides of his head and waist and still has scars on 
his waist.  

The Veteran's service treatment records are absent for 
complaints, treatment, findings, or diagnoses of a skin 
disability.  Further, the Board observes that the Veteran's 
service treatment records from his Reserve service from 1975 to 
1992 are also absent for any indication of a skin disability.  
Thus, there is no evidence of a skin disability in the Veteran's 
service and Reserve treatment records.
In fact, the first evidence of a skin related disability was not 
until 2004.  In a March 2004 VA record, the Veteran reported that 
he had childhood mumps, measles, and chicken pox but denied 
rashes.  He reported that areas on his neck and forearm would 
swell and become tender but have since resolved.  At that time, 
the Veteran reported a lesion on his scalp.  A June 2004 VA 
treatment entry had assessments of dermatoheliosis, lentigos, and 
dermatofibroma.  It was noted that he had significant sun damage 
on the exposed skin of his head, lips, eyelids, neck, bilateral 
upper extremities, and hands.  An August 2004 punch biopsy of the 
scalp lesion was reported as scarring with mild non-specific 
chronic inflammation of the dermis.  In November 2005, the 
Veteran indicated that he had a lesion on his left lower eyelid 
for about two weeks and a lesion on his right upper cheek for 
about two years.  In September 2006, he reported that a barber 
first noticed the scalp lesions two years ago.  During his 
September 2006 VA examination for his diabetes mellitus, the 
Veteran was noted to have six very small pox marks on his right 
lower abdomen, the largest 5 mm in size, and a 4 cm by 4.5 cm 
flat hypopigmented (pale) lesion, variable in size and shape 
without distinct edges.  A diagnosis of mild non-specific chronic 
inflammation of his superior scalp was provided.  

The Board notes that the first finding of a skin disability was 
in 2004, approximately 30 years after his separation from 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability. 
 See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
Board must consider all the evidence including the availability 
of medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim for 
service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence of 
disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may consider 
the absence of evidence when engaging in a fact finding role. 
 See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  

In this regard, the Board observes that the Veteran's service 
records date from 1969 to 1991 and contain many reports of 
medical history; on all of which he checked no when asked if he 
had a skin disease.  Moreover, there were no findings of a skin 
related disability on any examinations during that time frame. 
Further, by his own self report, the Veteran indicated that the 
"tumors" on both his arms went away as had the pimples on the 
sides of his head.  Importantly, the Veteran reported to VA 
medical personnel that the current skin related disabilities he 
reported in 2004 had only recently appeared.  Accordingly, the 
evidence of record indicates that the Veteran did not develop any 
current skin related disability until many years after his 
separation from service.  

In January 2010, the Veteran underwent a VA examination.  In 
response to the examiner's questions, the Veteran stated that 
during a tour in Vietnam, he thought that he had bumps on his 
face that he described as a rash which was also on his sideburns, 
right waist, and eyes.  In 1970, he reported being given a 
prescription for tetracycline.  He reported that an outside 
physician at the time said he might have had acne.  The examiner 
noted that the Veteran did not report any more issues with this 
rash on his face after the service.  He reported having fatty 
tumors on his forearms and back that went away spontaneously and 
one that was removed on his left forearm.  The Veteran stated 
that a couple years ago, he started getting a forehead rash and 
pimples.  He did not report lipomas; skin rashes on the face or 
abdomen; or facial, scalp, or sideburn issues for many years.

The examiner observed the June 2004 diagnosis of nonspecific 
chronic inflammation of the scalp.  During the physical 
examination, several patches of vitiligo on his head were noted.  
The examiner did not see any rashes, macules, papules, or scars 
about his forehead, face, neck, upper back, or forearms.  The 
examiner did not observe facial scarring or pits of residual 
acne.  There was a small lipoma on the left forearm.  Although 
the Veteran reported scars in his groin area, the examiner did 
not observe anything but a well healed appendectomy scar and mark 
from his belt.  The examiner did not see any definite scars on 
his abdomen.  The diagnoses were lentigo and soft tissue lipoma.  
The examiner stated that there were no skin conditions related to 
herbicide exposure.

The Board finds it significant that the examiner based his 
conclusions on a review of the claims file and physical 
examination as well as the Veteran's statements.  The findings of 
vitiligo on the Veteran's head were in the same area as the 
negative 2004 VA biopsy.  There was no indication that any of the 
findings had been present for a long duration or were related to 
presumed exposure to herbicides.  Moreover, the examiner did not 
observe any residuals of the "fatty tumors" the Veteran 
reported shortly after his separation from service or any acne 
scarring.  Thus, there is no evidence that the Veteran has a 
current skin disability that is related to his presumed herbicide 
exposure.  Although the Veteran might sincerely believe that he 
has a skin disability that is related to service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

In sum, the evidence of record reflects that the Veteran did not 
have a diagnosis of skin disability until approximately 30 years 
after his separation from service.  There is no persuasive 
evidence indicating that any current skin disability is related 
to the Veteran's military service or to his presumed exposure to 
herbicides.  Accordingly, entitlement to service connection for a 
skin disability is denied. 


ORDER

Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure, is denied.







REMAND

2.  Entitlement to service connection for TDIU.  

In December 2009, the Board remanded the issue of entitlement to 
TDIU because it was "inextricably intertwined" with the issue of 
service connection for a skin disability.  After the matter was 
remanded, the Veteran raised a claim for the issue of entitlement 
to service connection for bilateral lower extremity peripheral 
neuropathy as secondary to service-connected diabetes mellitus, 
which he asserts prevents him from obtaining employment along 
with his service-connected disabilities.  Therefore, the issue of 
entitlement to service connection for bilateral lower extremity 
peripheral neuropathy as secondary to service-connected diabetes 
mellitus is inextricably intertwined with the claim for TDIU.  
Accordingly, the claim for TDIU must be remanded to the RO in 
accordance with the holding in Harris v. Derwinski, 1 Vet. App. 
181 (1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  

Moreover, the Board observes that an opinion by the Director of 
Compensation and Pension Service for extra-schedular 
consideration for service-connected post traumatic stress 
disorder (PTSD) and diabetes mellitus and TDIU under 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b)(1) was obtained in September 
2010.  However, now that the Board has referred the claim for 
service connection for peripheral neuropathy to the RO for 
adjudication, the RO should also adjudicate the claim for TDIU on 
remand.  Moreover, as that question is still before the Board on 
appeal, a VA examination should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA records 
dated from May 2009 to the present and 
associate them with the claims file.  

2.  The RO/AMC should adjudicate the issue of 
entitlement to service connection for the 
claim for bilateral lower extremity 
peripheral neuropathy as secondary to 
service-connected diabetes mellitus.

3.  After the issue of entitlement to service 
connection for claim for bilateral lower 
extremity peripheral neuropathy as secondary 
to service-connected diabetes mellitus has 
been addressed by the RO, the Veteran should 
be afforded a VA examination to determine the 
effect of his service-connected disabilities 
on his employability.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  A copy of 
the claims file and remand should be made 
available to the examiner for review.  The 
examiner is requested to review all pertinent 
records associated with the claims file.

It should be noted that consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience, but not to his age or the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the physical 
and mental acts required by employment, not 
whether he can find employment.  

The examiner should comment on the effect of 
the Veteran's service-connected disabilities 
on his ability to engage in any type of full-
time employment and whether, in the 
examiner's opinion, the service-connected 
disabilities are of such severity to result 
in unemployability.  In so doing, the 
examiner should consider the Veteran's 
acquired skills and past work history (sales) 
before arriving at any conclusions.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


